Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 1 of 16   PageID 132



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                    )
 PATRICK DANCY,                     )
                                    )
        Plaintiff,                  )
                                    )
 v.                                 )      No. 19-cv-02690-SHL-tmp
                                    )
 LANXESS CORP.,                     )
                                    )
        Defendant.                  )
                                    )

              ORDER GRANTING IN PART AND DENYING IN PART
                     DEFENDANT’S MOTION TO COMPEL


        Before the court by order of reference is defendant Lanxess

 Corp.’s motion to compel, filed on July 14, 2020.           (ECF Nos. 24,

 26.)    Plaintiff Patrick Dancy filed a response on August 7, 2020.

 (ECF No. 30.)       For the reasons below, Lanxess’s motion to compel

 is GRANTED in part and DENIED in part.

                               I.       BACKGROUND

        Plaintiff Patrick Dancy filed a complaint against Lanxess on

 October 9, 2019, asserting he was discriminated against on the

 basis of his race in violation of Title VII of the Civil Rights

 Act of 1964 and the Tennessee Human Rights Act.        42 U.S.C. § 2000e-

 2 (2018); Tenn. Code Ann. §4-21-101 et seq; (ECF No. 1.)              Dancy,

 an African-American male, began working for Lanxess on or about

 April 24, 2017, as a general operator at Lanxess’s Memphis packing

 plant.   (ECF No. 1, at 3.)     He worked there for approximately four
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 2 of 16      PageID 133



 months.    (ECF No. 1, at 3.)        Dancy alleges that he, along with a

 white supervisor, made a minor packing error that was quickly

 resolved, but that he was punished far more harshly than his

 supervisor.     (ECF No. 1, at 4.)       Dancy also alleges that Lanxess

 granted time off more freely to white workers, identifying an

 incident where a white worker was granted leave while Dancy was

 not.    (ECF No. 1, at 4-5.)       When he became sick and could not work

 on July 22, 2020, Dancy alleges that Lanxess refused to honor his

 doctor’s note and was issued a disciplinary warning when he did

 not show up to work that day.          (ECF No. 1, at 5.)      On August 16,

 2017, Lanxess terminated Dancy’s employment.             (ECF No. 1, at 6.)

 Dancy later found employment with Touchstone.            (ECF No. 30, at 5).

        Per the court’s scheduling order entered on January 14, 2020,

 all written discovery was supposed to conclude by July 15, 2020.

 (ECF No. 17.)     Discovery generally was to be completed by August

 14,    2020.   (ECF   No.   17.)      Lanxess   served   its   first    set   of

 Interrogatories and Requests for Production on March 4, 2020. (ECF

 No. 24, at 10.)       The original deadline for Dancy to respond to

 Lanxess’s discovery requests was April 2, 2020, but the parties

 mutually agreed to extend the deadline to May 29, 2020, in light

 of the COVID-19 pandemic and counsel for Dancy’s transition to

 remote operations.     (ECF No. 24, at 10-11.)      On May 29, 2020, Dancy

 requested to extend the deadline to respond to Lanxess’s discovery

 requests until June 19, 2020.            (ECF No. 24, at 11.)           Lanxess

                                      - 2 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 3 of 16   PageID 134



 objected to the second extension and the parties agreed Dancy’s

 discovery responses were to be due on June 8, 2020.           (ECF No. 24,

 at 11.)

      Dancy responded to Defendant’s requests on June 19, 2020.

 (ECF No. 24, at 11.)     Lanxess replied with a deficiency letter via

 email on July 8, 2020, and filed the motion that is before the

 court on July 14, 2020.      (ECF No. 24, at 4, 10.)       In particular,

 Lanxess argues that Dancy’s responses to Interrogatories 3 and 6

 and Requests for Production 1, 4, 12, 13, 17, 18, 21, 22, and 24

 were deficient.     (ECF No. 24, at 10-19.)        Since this motion was

 filed, Dancy has provided Lanxess with supplemental discovery

 responses that address the majority of the issues raised by Lanxess

 in the present motion and argues that he has provided Lanxess withh

 all of the requested information and documents that he has in his

 possession or control.      (ECF No. 30, at 1-2.)

                                 II.   ANALYSIS

 A.   Legal Standard

      The scope of discovery is governed by Federal Rule of Civil

 Procedure 26(b)(1), which provides that “[p]arties may obtain

 discovery regarding any nonprivileged matter that is relevant to

 any party's claim or defense and proportional to the needs of the

 case[.]”    Fed. R. Civ. P. 26(b)(1).       The party seeking discovery

 is obligated to demonstrate relevance. Johnson v. CoreCivic, Inc.,

 No. 18-CV-1051-STA-tmp, 2019 WL 5089086, at *2 (W.D. Tenn. Oct.

                                    - 3 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 4 of 16       PageID 135



 10, 2019).    Upon a showing of relevance, the burden shifts to the

 party    opposing   discovery      to   show,   with   specificity,      why    the

 requested discovery is not proportional to the needs of the case.

 William Powell Co. v. Nat'l Indem. Co., No. 1:14-CV-00807, 2017 WL

 1326504, at *5 (S.D. Ohio Apr. 11, 2017), aff'd sub nom. 2017 WL

 3927525 (S.D. Ohio June 21, 2017), and modified on reconsideration,

 2017 WL 4315059 (S.D. Ohio Sept. 26, 2017).                 Six factors are

 relevant to proportionality: (1) “the importance of the issues at

 stake in the action;” (2) “the amount in controversy;” (3) “the

 parties'    relative      access   to    relevant   information;”       (4)    “the

 parties' resources;” (5) “the importance of the discovery in

 resolving the issues;” and (6) “whether the burden or expense of

 the proposed discovery outweighs its likely benefit.”                    Fed. R.

 Civ. P. 26(b)(1).

      Parties have a duty to “make a reasonable effort to answer

 interrogatories,     including      reviewing    information      available      to

 them.”     Malone v. City of Memphis, No. 18-2201-MSN-tmp, 2020 WL

 465036, at *3 (W.D. Tenn. Jan. 28, 2020).              However, “[t]he court

 cannot compel [a party] to produce what does not exist.” Judy v.

 Pingue, No. 2:08–cv–859, 2009 WL 2365440, at *1 (S.D. Ohio July

 27, 2009).      Further, while a responding party may object to

 discovery requests, objections must be “stated with specificity”;

 otherwise    they   are    “legally      meaningless.”     Fed.    R.    Civ.    P.

 33(b)(4); Morgan v. AMISUB (SFH), Inc., No. 18-cv-2042-TLP-tmp,

                                         - 4 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 5 of 16   PageID 136



 2020 WL 4274586, at *4 (W.D. Tenn. July 24, 2020) (quoting Sobol

 v. Imprimis Pharms., No. 16-14339, 2017 WL 5035837, at *1 (E.D.

 Mich. Oct. 26, 2017)). 1        If a party fails to respond to an

 interrogatory under Rule 33 or a request for production under Rule

 34, or does so deficiently, and the parties have conferred in a

 good faith attempt to resolve the dispute, the opposing party may

 file a motion to compel discovery.            Fed. R. Civ P. 37(a)(1),

 (3)(B)(iii)-(iv).

 B.   Interrogatories and Requests for Production

      Lanxess has moved this court to compel further responses to

 Interrogatories 3 and 6, and Requests for Production 1, 4, 12, 13,

 17, 18, 21, and 24. (ECF No. 24.)            Dancy, on the other hand,

 asserts that his supplemental responses, sent after this motion

 was filed, render the majority of these requests moot.              (ECF No.

 30.) The court will address each request in turn.

      In Interrogatory 3, Lanxess requested that Dancy provide the

 nature of every category of damages along with a computation of

 any monetary amount that Dancy was claiming for each category of

 damages.    (ECF No. 24, at 11-12.)        In his supplemental answers,

 Dancy articulated that he is requesting damages for unpaid wages,


 1Dancy objected to Interrogatory 1 and Requests for Production 1,
 12, 13, 17, 21, 22, and 24 for being overbroad and unduly
 burdensome without specifying how or why. (ECF No. 24, at 4-8.)
 Despite these objections, Dancy provided all responsive documents
 in his possession for many of these requests. (ECF No. 24, at 4-
 8.)
                                    - 5 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 6 of 16           PageID 137



 front pay, noneconomic compensatory damages for his emotional

 distress, and attorney’s fees.              (ECF No. 30, at 2-4.)           For his

 unpaid wages and front pay, Dancy provided Lanxess with specific

 dollar amounts and the basis for calculating each.                   (ECF No. 30,

 at 3.) 2

      This leaves only the emotional distress damages, for which he

 demands    damages    in   the     amount    of   $250,000.    To    support     his

 assertion that “[n]oneconomic compensatory damages are notoriously

 difficult     to   quantify,”      Dancy     relies   on   Prewitt     v.   Hamline

 University, to argue that the evidentiary basis for his injury can

 be his deposition testimony.            U.S. Dist. LEXIS 181167, at *6-*7

 (M.D. Tenn. Jan. 3, 2018) (citing Moorer v. Baptist Mem. Health

 Care Sys., 398 F.3d 469, 485 (6th Cir. 2005)); (ECF No. 30, at 4).

 Prewitt, however, stands for the unrelated proposition that a claim

 of   “’garden      variety’   emotional       distress”—rather       than     either

 intentional or negligent infliction of emotional distress—does not

 waive any privilege for medical records because the party’s mental

 health is not “in controversy”.             Id.; see also Moorer, 398 F.3d at

 485-86     (holding   that    an    emotional     injury   must   be    proved    by

 competent evidence even if “emotional injury may be proved without

 medical support”) (citing Turic v. Holland Hosp., Inc., 85 F.3d


 2Dancy is requesting $270,496.00 in unpaid wages had he remained
 employed by Lanxess and $172,348.00 in front pay, which is the
 difference between his current income and the pay he would have
 received had he remained employed by Lanxess. (ECF No. 30, at 3.)
                                        - 6 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 7 of 16    PageID 138



 1211, 1215 (6th Cir. 1996)).            Thus, while Dancy’s damages for

 emotional distress can be backed by his testimony, Dancy “retains

 the burden to introduce adequate proof in support of any damages

 claim he does make.”        Prewitt, U.S. Dist. LEXIS 181167, at *7-*8.

 Dancy testified in his deposition that he does not have any

 documentation of his claim for compensatory emotional distress

 damages.   (ECF No. 30, at 4.)        Because Dancy has testified that he

 has no further information to support his claim for emotional

 distress   damages,     Lanxess’s     motion   to   compel   with   regard   to

 Interrogatory 3 is DENIED.

      In Interrogatory 6, Lanxess requested information about each

 job that Dancy has applied for since he was terminated by Lanxess

 and any employment that he has had during that timeframe.                (ECF

 No. 24, at 12-13.)          Dancy initially responded by listing eleven

 potential employers and noting the two that he interviewed with.

 (ECF No. 24, at 12-13.) In his supplemental response, Dancy stated

 that he does not remember or have any details regarding the two

 interviews    and    that    he   secured    employment   with   Manpower,   a

 temporary placement agency, on January 15, 2018, and Touchstone on

 July 16, 2018.      (ECF No. 30, at 4-6.)      For both employment periods,

 Dancy provided Lanxess with his salary, hours worked per week, and

 estimated total income.           (ECF No. 30, at 3.)        As such, Dancy’s

 supplemental response either shows that he does not have the

 information requested or adequately responds to the request.             (ECF

                                      - 7 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 8 of 16   PageID 139



 No. 30, at 4-6.)        Thus, the motion to compel a response to

 Interrogatory 6 is DENIED.

      In Request for Production 1, Lanxess requested Dancy’s tax

 returns from 2014 to the present.             (ECF No. 24, at 13-14.)

 Although, Dancy has provided his tax returns from 2018 and 2019,

 (ECF No. 24, at 14), he has objected to this request on grounds

 that it is irrelevant, overbroad, and intended to harass him, as

 his financial records before his employment do not relate to

 whether Lanxess discriminated against him.         (ECF No. 30, at 6-7.)

 District courts within the Sixth Circuit have adopted two tests

 for determining if tax returns are discoverable.           Bricker v. R &

 A Pizza, Inc., No. 2:10–cv–278, 2011 WL 1990558, at *2 (S.D. Ohio

 May 23, 2011) (explaining the split of authority within the Sixth

 Circuit regarding the discoverability of tax returns). Some courts

 have adopted a two-part test that analyzes whether the tax returns

 are relevant to an issue at hand and, if so, then considers if the

 same information could be acquired through other means.                  Id.

 (citing Smith v. Mpire Holdings, LLC, No. 08-0549, 2010 WL 711797

 (M.D. Tenn. Feb. 22, 2010); BM Investments v. Hamilton Family,

 L.P., No. 06-14991, 2008 WL 1995101 (E.D. Mich. May 6, 2008)).

 Other courts only consider whether the returns are relevant to a

 stated claim or defense.        Id.   (citing LaPorte v. B.L. Harbert

 International, LLC, No. 5:09–CV–219, 2010 WL 4323077 (W.D. Ky.

 Oct. 26, 2010); Kumar v. Hilton Hotels Corp., No. 08–2689, 2009 WL

                                    - 8 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 9 of 16       PageID 140



 3681837 (W.D. Tenn. Oct. 30, 2009); Westbrook v. Charlie Sciara &

 Son Produce Co., Inc., No. 07-2657, 2008 WL 839745, at *3 (W.D.

 Tenn. Mar. 27, 2008)).

        Because they illustrate income, tax returns are relevant to

 both   claims   of    lost   wages   and     proving   mitigation      measures.

 Bricker, 2011 WL 1990558 at *3; see also Equal Emp’t Opportunity

 Comm’n v. SCI Tenn. Funeral Servs., Inc., No. 05-2718 D/P, 2006 WL

 8434923, at *3 (W.D. Tenn. June 30, 2006) (“[I]ncome tax returns

 are relevant to issues of damages and mitigation.”).                In Bricker

 v. R & A Pizza, Inc., the district court noted that tax returns

 beginning with when the plaintiff was employed by the defendant

 are relevant in a wrongful termination lawsuit to prove damages,

 but found that tax returns predating the employment at issue were

 not    “relevant     to   either   her     lost   wages   claim   or    to   the

 circumstances of allegedly forced resignation.”             2011 WL 1990558,

 at *3.   Here, Dancy has clearly placed his financial circumstances

 at issue by requesting front pay and unpaid wages, making his tax

 returns since his employment with Lanxess relevant to the present

 litigation.     (ECF No. 30, at 3.)           As for his tax returns from

 before being employed at Lanxess, Lanxess has not addressed how

 these documents are relevant to the present litigation, beyond

 stating that tax returns are generally relevant to damages and




                                      - 9 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 10 of 16     PageID 141



 mitigation.     (ECF No. 24, at 14.) 3       Without a justification as to

 why Dancy’s tax returns are relevant to any claim or defense, the

 court finds that the tax returns from before 2018 are irrelevant

 and the motion to compel is DENIED. 4

        As for Request for Production 4, Lanxess requested that Dancy

 fill out and return various releases for healthcare and employment

 records.     (ECF No. 24, at 14.)    Dancy indicated in his supplemental

 responses that the executed releases have been provided to Lanxess.

 (ECF No. 30, at 7-8.)      Thus, this request is DENIED.

        As for Request for Production 12, Lanxess requested any and

 all documents evidencing an attempt to find employment after Dancy

 was terminated by Lanxess.          (ECF No. 24, at 14-15.)           In reply,

 Dancy   provided    his   resume.     (ECF    No.   24,   at   15.)     In   his

 supplemental response, Dancy indicated that he does not have any

 other documentation and that he cannot recall any communications

 with potential employers.       (ECF No. 30, at 8-9.)          Further, Dancy

 indicated that he has provided Lanxess with documentation of his




 3The burden is on the requesting party to demonstrate why a request
 is relevant. Johnson, 2019 WL 5089086, at *2.
 4Regarding the second prong of the discoverability test for the
 tax returns since Dancy began his employment with Lanxess, the
 court need not consider whether the documents are otherwise
 available because the relevant documents have already been
 provided. (ECF No. 24, at 14.) Moreover, Dancy indicated in his
 supplemental responses that he has already requested tax documents
 from the Internal Revenue Service (“IRS”) for the years 2014-2017
 but has not yet received them. (ECF No. 30, at 7.)
                                     - 10 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 11 of 16      PageID 142



 unemployment receipts and income from his subsequent employers.

 (ECF No. 30, at 9-10.) 5        Thus, because Dancy has provided all

 responsive documents in his control and cannot be compelled to

 produce documents that are not in his custody or control, the

 motion to compel is DENIED.

       In Request for Production 13, Lanxess requested any and all

 documents showing how Dancy has attempted to mitigate his damages.

 (ECF No. 24, at 15.)       Dancy objected that this request is overly

 broad, unduly burdensome, seeks discovery of privileged documents,

 is   intended    to   harass   or   embarrass   Dancy,   and     that    it   is

 duplicative of Request for Production 12.             (ECF No. 30, at 9.)

 Dancy further provided his resume and stated that he has no other

 responsive documents in his possession or control.               (ECF No. 30,

 at 9-10.)       In his supplemental response, Dancy reiterated his

 production    with    regard   to   Request   for   Production    12    of    his

 unemployment receipts, his income at Manpower, and his forthcoming

 pay records from Touchstone.        (ECF No. 30, at 9-10.)     Because Dancy

 cannot be compelled to provide what he does not have and because

 he has since produced documentation of his income streams since

 being terminated by Lanxess, the motion to compel is DENIED.




 5Dancy  states that he has not yet received all responsive
 documents, such as pay records, from his current employer but will
 supplement his responses when he does. (ECF No. 30, at 10.)
                                     - 11 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 12 of 16   PageID 143



       In Request for Production 17, Lanxess requested any and all

 of Dancy’s bank account statements from 2014 to the present.              (ECF

 No. 24, at 15-16.) Dancy replied that this request mirrors Request

 for Production 1 — seeking his tax returns from 2014 until the

 present — and that it seeks information from before he was employed

 with Lanxess.      (ECF No. 30, at 10-11.)      Dancy also contends that

 acquiring the requested documents would force him to incur an undue

 expense, as each month’s statement costs him $5.00 to obtain,

 totaling about $400.00 for the entire time period requested.              (ECF

 No. 30, at 10-11.)       Lanxess argues that Dancy’s bank statements

 are relevant to assessing Dancy’s claimed damages and his claimed

 attempts to mitigate damages.        (ECF No. 24, at 15-16.)         However,

 as discussed more thoroughly with Request for Production 1, Lanxess

 has failed to show why Dancy’s financials from before he was

 employed with Lanxess are relevant to assessing his lost wages

 claim during his employment and his damages that resulted from his

 termination.     Thus, the court finds that Dancy’s bank statements

 from before 2017 are irrelevant and thus not discoverable.

       Regarding the remaining bank statements, Lanxess relies on

 ADT   Securities    Services,    Inc.   v.   Alarm   Co.   to   support   its

 contention that the evidence is discoverable. No. 05-2779 MV, 2006

 WL 8435887, at *6 (W.D. Tenn. June 12, 2006); (ECF No. 24, at 15-




                                    - 12 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 13 of 16    PageID 144



 16.) 6     Dancy, however, argues that he has suffered an undue

 financial burden and that the request is overly invasive.                  (ECF

 No. 30, at 11.)     In his supplemental response, Dancy noted that he

 has already requested the responsive documents from his bank, and

 thus has already incurred the necessary expenses.            (ECF No. 30, at

 11.)

          Pursuant to Federal Rule of Civil Procedure 26(b)(2)(C)(i),

 courts can, for good cause, limit the scope of discovery to protect

 a party from incurring an undue burden or expense.                  Generally,

 “the party responding to a discovery request” must incur the cost

 of complying with a discovery request unless compliance would be

 unduly expensive.       Medtronic Sofamor Danek, Inc. v. Michelson, 229

 F.R.D. 550, 553 (W.D. Tenn. 2003) (citing Rowe Entm’t, Inc. v. The

 William Morris Agency Inc., 205 F.R.D. 421, 428-29 (S.D.N.Y. 2002).

 Here,     Dancy   has   already   paid   the   $400   to   obtain    his   bank

 statements.       (ECF No. 30, at 10-11.)       The court finds that the

 request was not unreasonably expensive.           Thus, Dancy’s objection

 that the request creates an undue financial burden is OVERRULED.




 6There, the court found that a company’s bank statements were
 relevant to a claim for lost profits and damages. Id. That case,
 however, is not exactly on point with the present case because a
 company’s bank statements will show net income and net expenses,
 which in turn shows the net profit, while an individual’s bank
 statements will show a wide variety of miscellaneous and personal
 expenses. See id.
                                    - 13 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 14 of 16   PageID 145



        As such, Request for Production 17 is DENIED with respect to

 the bank statements that pre-date Dancy’s employment, but GRANTED

 for the records reflecting Dancy’s bank statements after Dancy

 began his employment with Lanxess. 7

        In Request for Production 18, Lanxess has requested any and

 all documents that support Dancy’s claim for emotional distress

 damages.     (ECF No. 24, at 16.)           However, as discussed with

 Interrogatory 3, Dancy does not intend to prove his emotional

 distress beyond his testimony and does not have any documents or

 tangible evidence supporting his claim.         (ECF No. 30, at 12.)       As

 such, this motion to compel is DENIED.

        As for Request for Production 21, Lanxess has requested all

 documents used to support Dancy’s contentions in Paragraph 17 of

 the complaint. 8    (ECF No. 24, at 16-17.)      In his initial response

 to the Request for Production, Dancy objected on the grounds that

 he has already produced his performance reviews.           (ECF No. 24, at

 17.)     However, Dancy did not respond to the request in his

 opposition to the present motion.           (ECF No. 30, at 12-13.)        As



 7As for Dancy’s concern that discovery of his financial records is
 overly invasive to assess his post-termination emotional distress
 claims, Dancy remains free to move to exclude these records at
 trial or for a protective order limiting their use. (ECF No. 30,
 at 11.)
 8Paragraph 17 of the complaint reads: “During his employment,
 Plaintiff received positive evaluations from management and his
 coworkers.” (ECF No. 1, at 3.)

                                    - 14 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 15 of 16    PageID 146



 this request in the motion to compel is uncontested, Request for

 Production 21 is GRANTED to the extent that Dancy has not produced

 every positive evaluation in his possession. If there are no more

 positive evaluations for Dancy to disclose, Dancy must supplement

 his response to the request to reflect that.

        In Request for Production 22, Lanxess requested any and all

 documentation used to support Dancy’s contentions in Paragraph 22

 of the complaint.          (ECF No. 24, at 17.) 9      In response, Dancy

 provided only his own performance reviews.           (ECF Nos. 24, at 17;

 30, at 14.)    In his supplemental response, Dancy indicated that he

 testified in his deposition as to his contentions that white

 employees received more favorable treatment than African-American

 employees and that he does not have any documents in his possession

 or control that respond to the request and that he does not have

 any other documentation of disparate treatment.           (ECF No. 30, at

 14.)   As such, this motion to compel is DENIED.

        In Request for Production 24, Lanxess requested any and all

 documents     supporting    the   allegations   in   Paragraph   48   of   the

 complaint.     (ECF No. 24, at 17-18.) 10       Dancy has since provided



 9Paragraph 22 of the complaint reads: “White employees received
 more favorable treatment than African American employees at
 Defendant’s place of business.” (ECF No. 1, at 3).
 10Paragraph 48 of the complaint reads: “Plaintiff secured a
 doctor’s note and presented it to Mr. Baeder when he returned to
 work.” (ECF No. 1, at 5.)

                                     - 15 -
Case 2:19-cv-02690-SHL-tmp Document 33 Filed 09/03/20 Page 16 of 16   PageID 147



 the doctor’s note that was referred to in Paragraph 48 of the

 complaint and was deposed on the same.            (ECF No. 30, at 14-15.)

 Thus, this request is DENIED. 11

                                 III. CONCLUSION

       For the reasons above, Lanxess’s motion to compel is GRANTED

 in part and DENIED in part.        To the extent that Lanxess’s motion

 is   granted,   Dancy   must   provide   supplemental    responses    within

 fourteen (14) days of this order.

       IT IS SO ORDERED.

                                s/ Tu M. Pham__________________________
                                TU M. PHAM
                                Chief United States Magistrate Judge

                                September 3, 2020______________________
                                Date




 11Dancy has also responded objecting to producing documents
 responsive to Request for Production 19. (ECF No. 30, at 12-13.)
 However, Request for Production 19 is not included in Lanxess’s
 motion to compel — although it is mentioned in the July 8, 2020
 deficiency letter — and thus is not currently before the court.
 (ECF No. 24, at 7-8, 16.)


                                    - 16 -
